-   -   -   -




                                                                  FJ:LED       x.
                                                                  Court of Appeals
                               CAUSE NO. F07-58985-L
                                                                    DEC 0 3 2015
                                         F07-59105-L
                                                                    Lisa ~-'latL
       ,,                                F07-73821-L             Clerk, 5th District
      1, ,.'



      ::
                                         F07-59037-L



THE STATE OF TEXAS                       §        IN THE CRIMINAL

v.                                       §        DISTRICT COURT NO. 5

JASON ALLAN OJENA                        §        DALLAS COUNTY, TEXAS

                                      ORDER

      The defendant, Jason Allan Ojena, has tiled a pro se motion for an
evidentiary hearing in the above-numbered and styled cases.
         '
      The Court finds that there is nothing pending before the Court in any of the
cases and that there are no grounds to conduct an evidentiary hearing.

      IT IS THEREFORE ORDERED that the defendant's Motion for
Evidentiary Hearing is .DENIED.

      The Clerk of this Court is directed to fmward a copy of this Order to the
defendant, Jason Allan Ojena, TDCJ #1514167, Terrell Unit, 1300 F.M. 655,
Rosharon, Texas 77583.

      SIGNED this 2nd day ofDecember, 2015 .


                                             c
                                       CARTER THOMPSON, JUDGE
                                       CRIMINAL DISTRICT COURT NO.5
                                       DALLAS COUNTY, TEXAS